Title: To James Madison from Jacquelin Ambler, 12 April 1783
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond Virginia 12th April 1783
The Auditors, to my great surprize, excuse themselves from issuing Warrants on Account, to the Delegates in Congress, unless their respective Accounts are first transmitted; so that I have only the Certificate sent me in your last as my Voucher for the payment of the £500. the Act requires no more of me than to pay them on their order at the Treasury quarterly, as the means may be in my power; but, sensible of the difficulties which would result to them at so great a distance in being left on the same footing with the Officers of Government here, I have taken the liberty to vest the Money in what I conceived to be a better remittance:—if, the Gentlemen Delegates have leizure & inclination to transmit their Accounts quarterly to the Auditors, it will indeed save them an entry or two more on their Books; & the Receipts in the Treasury will be more regular on the Auditors issuing their warrants. if otherwise, I have no doubt but the Assembly on being informed of the circumstances, will admit such a Certificate as you sent me a sufficient Voucher.
I had great expectations of being able to remit another £500. by this days Mail; but the Bill cannot be procured until next Week.
Mr. Digby has not yet made a sufficient fortune I suppose, & wishes a few more Prizes. I hope he will be disappointed.
I am Dr Sir Yr. Affect. Serv.
J. A.
 